Reversed and Remanded and Opinion
filed June 10, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-09-00179-CV

In the Interest
of T.L. and S.L., Children 

On Appeal from
the 312th District Court
Harris County, Texas
Trial Court
Cause No. 1992-06347

 
O P I N I O N
This is a child support dispute involving two
states:  Texas and Louisiana.  In 1992, a Texas court issued an order directing
appellee, Ricky Leggett (“Father”), to pay child support.  Years later, a Louisiana
court modified the Texas order by suspending current support and canceling
outstanding arrears.  In 2007, appellant, the Office of the Attorney General of
Texas (“OAG”), attempted to confirm arrears that had allegedly accrued under
the 1992 Texas support order but had subsequently been cancelled by the
Louisiana order.  The trial court ultimately denied the OAG’s request to
confirm arrears, concluding that Louisiana—exercising its exclusive
jurisdiction over the support order—had cancelled all support owed under the 1992
Texas order.  The trial court ordered that the OAG take nothing and assessed
sanctions against the OAG for its collection efforts pending trial.  The OAG
now challenges two orders signed by the trial court in favor of Father.  We
reverse and remand.
I.  BACKGROUND
In 1992, Brenda Leggett (“Mother”) filed for divorce from
Father, her then husband.  The couple had three children from the marriage: two
daughters—T.L. and S.L.—and a son—K.L.  Mother and the two daughters resided in
Texas at the time of the divorce; Father and the son lived in Louisiana.  On
July 24, 1992, a Texas court signed a divorce decree granting the couple’s divorce
and ordering Father to pay child support for T.L. and S.L.  The trial court
found that Texas was not K.L.’s home state and therefore declined to issue an
order with regard to the son.  On the same day the divorce decree was signed,
the trial court also signed a withholding order garnishing Father’s income for the
child support obligations created under the divorce decree.[1]  
A.  Louisiana’s Enforcement And Modification Of The 1992 Texas
Support Order
In July 1998, the 1992 Texas support order was
registered with the state of Louisiana for purposes of enforcement.[2]  On July
15, 1998, a Louisiana court issued a judgment (1) recognizing the 1992 Texas support
order, (2) confirming outstanding arrears in the amount of $21,239.00 owed
under the 1992 Texas support order, and (3) ordering Father to pay his continuing
support obligation created under the 1992 Texas support order and an additional
$80.00 a month on the arrears.  The Louisiana court further ordered that the
support payments be made through Louisiana’s Department of Social Services. 
The following year, Mother executed a written request
for the OAG to stop the agency’s support-collection services and to close the
child support case.  After receiving the request, the OAG forwarded the written
request to Louisiana.  On September 8, 1999, just weeks before the youngest
daughter turned 18 years old, the Louisiana court issued an order “amending”
its July 15, 1998 judgment by “by suspending the child support obligation and
the medical support order effective 8/31/99 and canceling the arrears owed to
the custodial parent through the Department of Social Services in the amount of
$23,399.00.”  
B.  The OAG’s Attempt To Enforce The 1992 Texas Support Order
On February 14, 2007, the OAG sought to enforce the
1992 Texas support order by filing a motion to confirm arrears.  In its motion,
the OAG alleged that “on 07/24/92, the Court ordered Ricky Leggett to pay
current child support of $320.00 per month, beginning August 1, 1992, and
thereafter. . . . On 07/15/98, this order was registered in the State of
Louisiana and arrears were determined to be $21,239.00.”  The OAG further alleged
that Father now owed—as of February 6, 2007—$46,956.46 in arrears.  Father
responded to the motion with an original answer, a motion to dismiss, and a
motion for sanctions, arguing that the Louisiana court had suspended his
support obligation as of September 1999 and had cancelled $23,399.00 in outstanding
arrears owed at the time.  According to Father, there were no arrears to be confirmed
by a Texas court because Louisiana had cancelled all the arrears in 1999.  
On January 11, 2008, the associate judge heard
Father’s motion to dismiss and for sanctions.  The associate judge granted
Father’s motion to dismiss and denied his request for sanctions.  After
Father’s motion to dismiss was granted, the OAG filed a motion for new trial
and requested a hearing de novo before the presiding district judge. 
The district judge later heard the OAG’s motion for new trial and the motion to
confirm arrears.  The district judge granted the OAG’s motion to confirm and confirmed
arrears in the amount of $42,904.28.  Correspondingly, a new withholding instrument
was issued on September 3, 2008, withholding $250.00 a month from Father’s income.[3]  
Father challenged the district court’s order
confirming arrears by filing a motion for new trial.  On September 23, 2008,
the trial court heard Father’s motion and granted him a new trial; trial was
set for January 5, 2009.  In light of the trial court’s ruling, Father requested
the OAG to withdraw the September 2008 withholding instrument that was then
garnishing $250.00 a month from Father’s income.  The OAG refused, contending
that an administrative writ did not require court approval.  On October 22, 2008,
the OAG withdrew the September 3, 2008 withholding instrument and issued an
administrative writ substantively identical to the September withholding
instrument.  
Seeking relief with the trial court, Father filed a
motion requesting that the trial court (1) terminate the withholding instrument,
(2) refund all monies paid under the withholding instrument, and (3) assess
sanctions against the OAG for refusing to withdraw the withholding instrument
after Father had been granted a new trial.  On November 19, 2008, the trial
court heard and granted Father’s motion to terminate the October 2008
administrative writ.  Specifically, the trial court signed an order on November
19, 2008 ordering (1) the OAG’s immediate withdrawal of the administrative writ
and any other form of withholding in effect, (2) the OAG’s  notification to the
Social Security Administration to stop withholding Father’s income immediately,
(3) the OAG’s  refund of all funds paid by Father currently held by the OAG,
and (4) a monetary sanction against the OAG in the amount of $1,000.00 for
refusing to withdraw the writ at Father’s request.  The trial court further ordered
that the $1,000.00 sanction be paid to Father’s counsel by the January 5, 2009
trial date.  No further collection efforts were made by the OAG.  
On December 4, 2008, the OAG filed a motion for new
trial on the November 2008 order and a motion to modify the same to extend the
deadline to comply with the court’s order regarding sanctions.  According to
the OAG, payment of the monetary sanction was required to go through a “review
and approval process” with the governor and the state comptroller, making it
impossible for the OAG to pay by January 5, 2009.  The trial court ultimately
denied both motions.
On January 6, 2009, trial commenced on the OAG’s
motion to confirm arrears.  The trial focused on whether (1) Louisiana had authority
to amend the 1992 Texas support order by suspending support and canceling the
arrears owed; or (2)  Texas retained jurisdiction to enforce the 1992 Texas support
order.  Ultimately, the trial court denied the OAG’s motion to confirm arrears,
finding that Louisiana had jurisdiction to modify the 1992 Texas support order
because Mother and Father had mutually agreed to modify support.  The trial
court also awarded Father an additional $1,000.00 in sanctions for the OAG’s
failure to comply with the November 2008 order.  The OAG appealed the trial
court’s November 2008 order—terminating the administrative writ, refunding
monies paid to Father, and assessing sanctions—and the January 2009 order—denying
the OAG’s motion to confirm arrears and assessing additional sanctions.  
In eight related issues, the OAG contends: (1) the
trial court erred by rendering a take-nothing judgment on the OAG’s motion to
confirm arrears; (2) the trial court abused its discretion by terminating the
administrative writ; (3) the OAG established as a matter of law that the
arrearage owed was $50,167.63; and (4) the trial court erred by assessing
sanctions against the OAG.  
II.  STANDARD OF REVIEW
An order regarding child support will not be
overturned unless the trial court clearly abused its discretion. Worford v.
Stamper, 801 S.W.2d 108, 109 (Tex. 1990); Chenault v. Banks, 296
S.W.3d 186, 189 (Tex. App.—Houston [14th Dist.] 2009, no pet.)  (reviewing an
enforcement order under an abuse-of-discretion standard).  The test for abuse
of discretion is whether the trial court acted without reference to any guiding
rules or principles; in other words, whether the act was arbitrary or
unreasonable.  Worford, 801 S.W.2d at 109; Evans v. Evans, 14
S.W.3d 343, 345–46 (Tex. App.—Houston [14th Dist.] 2000, no pet.).  A trial
court does not abuse its discretion as long as some evidence of a substantive
and probative character exists to support the trial court’s decision.  In re
C.A.M.M., 243 S.W.3d 211, 214 (Tex. App.—Houston [14th Dist.] 2007, pet.
denied).  However, a trial court’s failure to analyze or apply the law
correctly constitutes an abuse of discretion.  Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992) (orig. proceeding); Hardin v. Hardin, 161
S.W.3d 14, 19 (Tex. App.—Houston [14th Dist.] 2004, no pet.).  
Conversely, when there is a determination of subject
matter jurisdiction—a question of law—we apply a de novo standard of
review.  In re G.S.G., 145 S.W.3d 351, 353 (Tex. App.—Houston [14th
Dist.] 2004, no pet.); In re M.W.T., 12 S.W.3d 598, 601 (Tex. App.—San
Antonio 2000, pet. denied); In re V.L.C., 225 S.W.3d 221, 226 (Tex. App.—El
Paso 2006, no pet.).   
III.  LOUISIANA
HAD JURISDICTION TO MODIFY THE 
1992 TEXAS
SUPPORT ORDER ONLY IF TEXAS LOST ITS 
CONTINUING,
EXCLUSIVE JURISDICTION TO ENFORCE THAT ORDER
 
The OAG’s first issue, in part, addresses Louisiana’s
jurisdiction to modify the 1992 Texas support order.  The OAG contends that if
the 1999 Louisiana order is construed to be unambiguous, the order is void
because Louisiana had no subject-matter jurisdiction to modify the 1992 Texas support
order.[4] 
When a party seeks to modify a support order issued by another state, the
Uniform Interstate Family Support Act (“UIFSA”) applies.  See Tex. Fam. Code Ann. § 156.408(a)
(Vernon 1996); Link v. Alvarado, 929 S.W.2d 674, 676 (Tex. App.—San Antonio
1996, writ dism’d w.o.j.).  Thus, a party seeking to modify a support order
from another state must establish jurisdiction pursuant to the UIFSA.  Link,
929 S.W.2d at 676.
Jurisdiction under the UIFSA rests upon the concept
of continuing, exclusive jurisdiction to establish and modify the levels of
child support due a particular child.  See Tex. Fam. Code Ann. § 159.205.  Once a court having
jurisdiction enters a support decree, that tribunal is the only one entitled to
modify the decree so long as that tribunal retains continuing, exclusive
jurisdiction under the UIFSA.  See id. §§ 155.002–.003, 159.205–.206; see
also Link, 929 S.W.2d at 676.  Another state may be required by the
UIFSA to enforce the existing support decree, but it has no authority under
that Act to modify the original decree so long as one of the parties remains in
the issuing state.  See Tex. Fam.
Code Ann. § 159.205.  Only if the issuing state no longer has a
sufficient interest in the modification of its order may the responding state
assume the power to modify it, as reflected in section 159.611.  See id.
§ 159.611.  
In this case, Texas acquired and retained
jurisdiction over matters regarding the support of T.L. and S.L. by issuing the
1992 Texas support order.  See id. § 155.001–.003.  Louisiana
acquired jurisdiction solely to enforce the 1992 Texas support
order when that order was registered with Louisiana in July 1998.  See La. Child. Code ann. art. 1306.3 (1997).  The Louisiana court’s
July 15, 1998 judgment comports with Louisiana’s limited UIFSA role in
enforcing the 1992 Texas support order.  However, the Louisiana court’s
subsequent September 8, 1999 order “amending” the July 15, 1998 judgment purported
to modify the 1992 Texas support order by suspending support and
canceling outstanding arrears in the amount of $23,399.00.[5]
Louisiana, as the responding state under the UIFSA, could
go beyond mere enforcement and assume jurisdiction to modify the 1992 Texas
support order only if Texas lost its jurisdiction to enforce or modify that order. 
See Tex. Fam. Code Ann. §§
159.205, 159.611.  The UIFSA establishes three circumstances under which Texas
could lose its jurisdiction to enforce the 1992 Texas support order.[6]  Section
159.205, which was in effect when the Louisiana court signed its September 8,
1999 order purporting to modify the 1992 Texas support order, provided in relevant
part:
(a) A tribunal of this state issuing a support order
consistent with the law of this state has continuing, exclusive jurisdiction
over a child support order:
            (1) as long as this state remains the residence
of the obligor, the individual obligee, or the child for whose benefit the
support order is issued; or
            (2) until all of the parties who are
individuals have filed written consents with the tribunal of this state for a
tribunal of another state to modify the order and assume continuing, exclusive
jurisdiction.  
(b) A tribunal of this state issuing a child support order
consistent with the law of this state may not exercise its continuing
jurisdiction to modify the order if the order has been modified by a tribunal
of another state under a law substantially similar to this chapter.
(c) If a child support order of this state is modified by a
tribunal of another state under a law substantially similar to this chapter, a
tribunal of this state loses its continuing, exclusive jurisdiction with regard
to prospective enforcement of the order issued in this state and may only:
            (1) enforce the order that was modified as to
amounts accruing before the modification;
            (2) enforce nonmodifiable aspects of that
order; and
            (3) provide other appropriate relief for
violations of that order that occurred before the effective date of the
modification.
Tex. Fam. Code Ann. § 159.205(a)–(c) (Vernon 1996).  Accordingly,
Texas lost its continuing, exclusive jurisdiction to enforce the 1992 Texas
support order under the UIFSA if (1) Father, and Mother, and the children who
were the subject of the support order ceased to reside in Texas;  or (2) Father
and Mother each filed a consent “with the tribunal” of Texas reflecting their
consent to Louisiana’s assuming jurisdiction to modify the 1992 Texas support
order.  See id. § 159.205(a).  Alternatively, Texas lost its continuing,
exclusive jurisdiction to enforce the 1992 Texas support order if the order was
modified by a tribunal of another state under a law substantially similar to
chapter 159 of the Texas Family Code.  See id. § 159.205(c).  
A.   Texas
Did Not Lose Its Continuing, Exclusive 
Jurisdiction
to Enforce the 1992 Texas Support Order Under 
Subsection
(a)(1)Because Mother and One Child Still Resided in Texas
 
            Under subsection
(a)(1), Texas did not lose its continuing, exclusive jurisdiction to enforce
the 1992 Texas support order if Father, or Mother, or the children who were the
subject of the support order  resided in Texas.  The record reflects, and the
parties do not dispute, that Mother and one child still resided in Texas. 
Accordingly, Texas did not lose continuing, exclusive jurisdiction to enforce the
1992 Texas support order under subsection (a)(1).  See id. §
159.205(a)(1).
B. Texas
Did Not Lose Its Continuing, Exclusive Jurisdiction to Enforce 
the 1992 Texas Support Order by Written Consent Under  Subsection (a)(2)
Under subsection (a)(2), Texas lost its continuing,
exclusive jurisdiction to enforce the 1992 Texas support order if Father and
Mother each filed a consent “with the tribunal” of Texas reflecting their
consent to Louisiana assuming jurisdiction to modify the 1992 Texas support order. 
See id. § 159.205(a)(2).  The record contains the following evidence
relevant to the written consent requirement: (1) Mother’s written request filed
with the OAG to “discontinue child support services” rendered by the OAG and to
“withdraw from the office of the Attorney General’s Child Support Program”; (2)
the 1999 Louisiana order reflecting that Louisiana was suspending Father’s support
obligation and canceling arrears based on a request by “the custodial parent
and the State of Texas” to close the case; and (3) Father’s testimony that he
and Mother agreed to cancel support and outstanding arrears.  The evidence in
this record does not satisfy the statutory requirements necessary for Texas to
lose its continuing, exclusive jurisdiction to enforce the 1992 Texas support
order.
Subsection (a)(2) requires that both Mother and
Father file a written consent “with the tribunal of this state.”  A “tribunal”
under the UIFSA is defined as “a court, administrative agency, or
quasi-judicial entity authorized to establish, enforce, or modify support orders
or to determine parentage.”  Tex. Fam.
Code Ann. § 159.102(22) (Vernon 1996).  Furthermore, the UIFSA provides
that “[t]he court is the tribunal of this state.”  See id. § 159.102.  In
contrast, a “support enforcement agency” is an agency authorized to seek
“enforcement of support orders or laws relating to the duty of support,”
“establishment or modification of child support,” or “determination of the
controlling child support order.”  Id. § 159.102(22).  While the OAG is
authorized to provide services seeking enforcement
of support orders, the OAG does not have the independent authority to
establish, enforce, or modify support orders.  See id. § 231.101.  The
OAG, therefore, is not a “tribunal” under the UIFSA’s definition.  Consequently,
Mother’s written request to close the child support case was filed with a
support enforcement agency—the OAG—not a tribunal.  
Furthermore, Mother’s written request to close the
case did not articulate consent for Louisiana to assume jurisdiction to
modify the 1992 support order—the document simply requested cessation of child
support services rendered by the OAG and closure of the support case. 
Moreover, there is no evidence that Father filed a written consent to Louisiana
assuming jurisdiction to modify the 1992 Texas support order in a Texas
tribunal.  See id. § 159.205(a)(2) (requiring each party who is an
individual to file written consent).  Accordingly, the subsection (a)(2)
statutory requirements necessary for Texas to lose its continuing, exclusive
jurisdiction to enforce the 1992 Texas support order and for Louisiana to
assume jurisdiction were not satisfied.
C.  Texas Did
Not Lose Its Continuing, Exclusive Jurisdiction 
to Enforce the 1992 Texas
Support Order Under Subsection (c)
Under the version of section 159.205 in effect in
1999, Texas also could lose its continuing, exclusive jurisdiction to enforce the
1992 Texas support order if that order was “modified by a tribunal of another
state under a law substantially similar” to chapter 159 of the Texas Family
Code.  See id. § 159.205(c).  Accordingly, Texas lost
jurisdiction to enforce the 1992 support order—and thus was required to
recognize the 1999 Louisiana modification order—if the 1992 order was modified
under Louisiana law that was substantially similar to Texas law.  
Both the Texas and Louisiana versions of the UIFSA in
effect in 1999 provided that either state could modify an out-of-state support order
if (1) all parties, including the child, do not live in the issuing state, the
petitioner—a nonresident—seeks modification, and the respondent is subject to
the personal jurisdiction of the modifying state; or (2) all parties file
written consent for another tribunal to assume jurisdiction to modify.  See
La. Child. Code Ann. art.
1306.11; Tex. Fam. Code Ann. §
159.611.  At least two of the parties—Mother and S.L.—lived in Texas, the
issuing state.  Furthermore, as discussed above, there is no evidence of
written consent having been filed by both Mother and Father for Louisiana to
assume jurisdiction.  Accordingly, under the UIFSA as adopted in both Louisiana
and Texas, the circumstances here do not satisfy the statutory requirements for
Texas to lose continuing, exclusive jurisdiction to enforce the 1992 Texas
support order.
Because the statutory requirements for Texas to lose
continuing, exclusive jurisdiction were not satisfied, any purported modification
of the 1992 Texas support order by the September 8, 1999 Louisiana court order  is
void.  In reaching this conclusion, we necessarily reject Father’s argument
that his and Mother’s agreement to settle the arrears transferred jurisdiction
to Louisiana.  Father does not argue that this case satisfies the requirements
of the UIFSA; rather, he contends that because he and Mother agreed to settle
the arrears, Louisiana automatically assumed jurisdiction.  The cases cited by
Father for such a proposition are not relevant because they do not involve the UIFSA.
 The UIFSA does not permit a foreign tribunal such as Louisiana to modify a
Texas child support order merely upon the agreement of the parties. 
Accordingly, Father and Mother’s alleged agreement to settle arrears and
Mother’s request to close the case simply did not comply with the UIFSA. 
Therefore, Louisiana had no authority to modify the 1992 Texas support order.  
Father further contends that the OAG is estopped from
arguing Louisiana lacked jurisdiction because the OAG—on the one hand—seeks to
enforce the 1998 Louisiana order confirming arrears in the amount of $23,399.00
and—on the other hand—disputes Louisiana’s authority to issue the 1999 order. 
Although the OAG refers to the $23,399.00 in arrears confirmed by the 1998
Louisiana order, the record reflects that the OAG sought to enforce the 1992
Texas support order, not the 1999 Louisiana order.  Accordingly, Father’s
estoppel argument is without merit.  
 We recognize that basic principles of fairness are seemingly
at odds with our disposition.  The record reflects some type of understanding between
Mother and Father to relieve Father of his support obligation, retrospectively
and prospectively, in 1999.  While we are sympathetic to Father’s position, we
are bound by the statutory mandates of the UIFSA.  Because the UIFSA’s statutory
prerequisites were not satisfied, Louisiana did not obtain jurisdiction to
modify the 1992 Texas support order.[7] 
Because the 1999 Louisiana order purporting to modify the 1992 Texas support
order was entered without subject matter jurisdiction, the Louisiana order is
void.[8] 
See Carroll v. Carroll, 304 S.W.3d 366, 368 (Tex. 2010) (declaring
judgment void by court lacking subject matter jurisdiction); Browning v.
Placke, 698 S.W.2d 362, 363 (Tex. 1985) (concluding that a judgment is void
when the court had no jurisdiction over the subject matter or to enter the
particular judgment).  Accordingly, the Louisiana order can provide no basis
for the trial court to conclude, as it did in its findings of fact and
conclusions of law, that:  (1) Louisiana “terminated Ricky Leggett’s obligation
to pay further child support and medical support effective August 31, 1999,”
and (2) Father “owes no child support arrearages.”  Because Texas has
jurisdiction to enforce the 1992 Texas support order, the trial court erred in
denying the OAG’s motion to confirm arrears.  We sustain the portion of OAG’s first
issue arguing that Louisiana lacked jurisdiction to modify the 1992 Texas
support order.  
IV. 
ADMINISTRATIVE WRIT AND SANCTIONS
In reaching the conclusion that Texas had
jurisdiction to enforce the 1992 Texas support order, we necessarily agree with
the OAG’s third issue: the trial court abused its discretion in its November
19, 2008 order by requiring the OAG to terminate the administrative writ.  Subchapter
F of chapter 158 of the Texas Family Code authorizes the OAG to issue an administrative
writ to collect outstanding arrears.  Specifically, section 158.501 provides in
relevant part:
(a)  The Title IV-D agency may initiate income withholding
by issuing an administrative writ of withholding for the enforcement of an
existing order as authorized by this subchapter.  
Tex. Fam. Code Ann. § 158.501 (Vernon 2008).  Section 158.502
further provides in relevant part:
(a)  An administrative writ of withholding under this
subchapter may be issued by the Title IV-D agency at any time until all current
support, including medical support, and child support arrearages, and the Title
IV-D service fees authorized under Section 231.103 for which the obligor is
responsible, have been paid.
Id. § 158.502(a).  Having
previously concluded that the Louisiana court did not have jurisdiction to
modify the 1992 Texas support order—and thus Texas had jurisdiction to enforce
the 1992 Texas support order—the OAG was authorized to issue an administrative
writ to collect child support arrears under subchapter F.  Accordingly, the
trial court abused its discretion by terminating the writ.  We sustain the portion
of OAG’s third issue arguing that it was authorized to issue the administrative
writ under subchapter F.
With respect to sanctions, the trial court assessed
sanctions against the OAG pursuant to section 105.002 of the Civil Practice and
Remedies Code, which provides in relevant part:
            A party to a civil suit in a court of this
state brought by or against a state agency in which the agency asserts a cause
of action against the party, either originally or as a counterclaim or cross
claim, is entitled to recover, in addition to all other costs allowed by law or
rule, fees, expenses, and reasonable attorney’s fees incurred by the party in
defending the agency’s action if:
            (1) the court finds that the action is
frivolous, unreasonable, or without foundation; and 
            (2) the action is dismissed or judgment is awarded
to the party.
Tex. Civ. Prac. & Rem. Code Ann. 105.002 (Vernon 2005). 
The trial court concluded in its findings of fact and conclusions of law:
10.  The Office of the Attorney General served an
administrative writ of withholding on the Social Security Administration while
litigation was pending regarding the existence of the alleged arrearage.
11.  The Office of the Attorney General refused to
terminate a withholding order after the Court granted a new trial and set aside
the underlying order, and after a request by Ricky Leggett’s attorney to do so.
12.  The Office of the Attorney General filed an
administrative writ pursuant to Texas Family Code § 158.501 on or about October
22, 2008 and Ricky Leggett contested said writ pursuant to Texas Family Code §
158.506.
13.  The administrative hearing pursuant to Texas Family
Code § 158.506 was conducted by telephone and the dispute as to the existence
or amount of child support arrearages, if any, was not resolved.
14.  The Office of the Attorney General filed said writ
although litigation was pending regarding the existence of the alleged
arrearage.  
15.  The administrative writ was frivolous and
unreasonable.
            According to the
trial court’s findings and conclusions, it determined that the administrative writ
was frivolous and unreasonable—therefore warranting sanctions—because the OAG
issued such writ while the existence of the alleged arrears was in dispute and
not yet adjudicated.  However, the statute does not limit its application to uncontested
child support arrears.  Rather, the administrative writ statute specifically
allows a writ to issue at any time until all child support arrears are paid.  See
id. § 158.502(a).  Thus, the issuance of the writ in this case was not
frivolous or unreasonable simply because the arrearages were disputed and not
yet adjudicated by the trial court.  
Indeed, the very purpose of the administrative writ
is to allow withholding when an allegation of arrearages—disputed or undisputed—is
made by the OAG.  The writ statute would be meaningless if no writ could issue unless
the obligation is undisputed by the obligor before adjudication of arrearages. 
The statute specifically allows an obligor to contest the writ before the trial
court, which may terminate the writ if there is no evidence of arrearages
owed.  Id. § 158.506.  However, the mere fact of an obligor’s  dispute—without
a determination of arrearages in his favor—does not invalidate an
administrative writ under subchapter F.  Accordingly, the trial court in this
case abused its discretion by assessing sanctions against the OAG for issuing
the September and October 2008 writs.  We sustain the OAG’s fourth and seventh
issues.  Having sustained these issues, we need not address the OAG’s attendant
sanction arguments raised in its fifth, sixth, and eighth issues.
V.  CONCLUSION
We conclude that the Louisiana court did not have
jurisdiction under the UIFSA to modify the 1992 Texas support order and, Texas,
therefore, had jurisdiction to enforce the 1992 support order when the OAG
filed its motion to confirm arrears.  We reverse the trial court’s January 23,
2009 order denying the OAG’s motion to confirm arrears.[9]
Furthermore, we conclude that the trial court abused
its discretion by withdrawing the administrative writ and assessing sanctions
against the OAG for filing an administrative writ while arrears were in dispute
but not yet litigated.  Accordingly, we reverse the trial court’s November 19,
2008 order assessing sanctions against the OAG.  We reverse and remand this
case to the trial court for further proceeding consistent with our opinion.
                                                                                    
                                                                        /s/        Adele
Hedges
                                                                                    Chief
Justice
 
 
Panel consists of Chief Justice Hedges
and Justices Yates and Boyce.
 




[1]
The 1992 Texas withholding order and divorce decree, both signed on July 24,
1992, are collectively referred hereinafter as the “1992 Texas support order.” 



[2]
See La. Child. Code Ann.
art. 1306.3 (1997); Tex. Fam. Code Ann.
§ 159.206(a) (Vernon 1996).


[3]
Father claims that the OAG issued a withholding order on September 3, 2008,
while the OAG claims that it filed an administrative writ pursuant to chapter
158 of the Texas Family Code.  See Tex.
Fam. Code Ann. §158.502 (Vernon 2008).  The title on the September 3,
2008 withholding instrument appears as follows with first box checked:
 
Order/Notice to Withhold Income For Child Support
      
Administrative Writ of Withholding
  Notice
of An Order to Withhold Income For Child Support


[4]
The OAG also contends that the 1999 Louisiana order is ambiguous and,
considering extrinsic evidence, that the Louisiana order should not be
construed as a modification to the 1992 Texas support order.  As explained
below, the Court’s resolution of the jurisdictional issue moots this particular
argument.  We therefore need not address whether the 1999 Louisiana order is
ambiguous.  See Tex. R. App. P.
47.1. 


[5]
Father also argues that Louisiana attempted to modify the 1992 Texas support
order in the 1998 Louisiana order that directed Father to pay an additional
$80.00 a month for outstanding arrears.  We need not address this particular
argument because the Court’s resolution of the jurisdictional issue moots the
argument.  See Tex. R. App. P.
47.1.


[6]
The OAG only sought enforcement of the 1992 Texas support order; the OAG made
no effort to modify the 1992 Texas support order.  Compare Tex. Fam. Code Ann. §159.205, with
§ 159.206.


[7]
It is also worth noting that we do not construe Mother’s request to cease
collection services rendered by the OAG as a mutual agreement between the
parties to modify the 1992 Texas support order.


[8]
Because the Louisiana court did not have jurisdiction to modify the 1992 Texas
support order, Father’s argument that the 1998 Louisiana order also modified
the Texas order is of no legal consequence.  Louisiana lacked jurisdiction to
modify the Texas order—in 1998 and 1999—because the statutory requirements were
not satisfied under the UIFSA.


[9]
Because we reverse the trial court’s January 23, 2009 order and remand for
further proceedings consistent with our opinion, we do not address the OAG’s
second issue regarding the amount of arrears accrued under the 1992 Texas
support order.